Exhibit 10.2

DA-LITE SCREEN COMPANY, INC. 2010 STOCK OPTION PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

Da-Lite Screen Company, Inc., an Indiana corporation (the “Company”), hereby
grants to                      (the “Optionee”) as of June     , 2010 (the
“Option Date”), pursuant to provisions of the Da-Lite Screen Company, Inc. 2010
Stock Option Plan (the “Plan”), a nonqualified option to purchase from the
Company (the “Option”) 3,000 shares (the “Option Shares”) of its Common Stock,
$0.001 par value, (“Stock,” it being understood that such number of Option
Shares and the definition of Stock gives effect to the pending split of the
Company’s common stock), at the price of $17.62 (the “Exercise Price”) per share
upon and subject to the terms and conditions set forth below. Capitalized terms
not defined herein shall have the meanings specified in the Plan.

1. Option Subject to Acceptance of Agreement. The Option shall be null and void
unless the Optionee shall accept this Agreement by executing it in the space
provided below and returning such original execution copy to the Company within
90 days after the Option Date. Such acceptance shall not be effective unless and
until the Optionee shall within such 90-day period execute and deliver to the
Company the Confidentiality and Non-Competition Agreement delivered to the
Optionee herewith.

2. Time and Manner of Exercise of Option.

2.1. Maximum Term of Option. In no event may the Option be exercised, in whole
or in part, after the fifth (5th) anniversary of the Option Date (the
“Expiration Date”).

2.2. Exercise of Option.

(a) The Option is fully vested and exercisable upon issuance.

(b) If the Optionee’s employment is terminated for Cause or the Optionee
voluntarily terminates his or her employment, other than due to Retirement
pursuant to Section 2.2(d), the Option shall terminate automatically on the
effective date of the Optionee’s termination of employment.

(c) If the Optionee’s employment with the Company terminates by reason of
Disability or death, the Option shall be vested and exercisable only to the
extent it is vested and exercisable on the date of the Optionee’s death or the
effective date of the Optionee’s termination of employment due to Disability, as
the case may be, and may thereafter be exercised by the Optionee or the
Optionee’s Legal Representative until and including the earlier to occur of
(i) the date which is one year after the effective date of the Optionee’s death
or termination of employment and (ii) the Expiration Date.



--------------------------------------------------------------------------------

(d) If the Optionee’s employment with the Company terminates for any reason
other than Cause, voluntary resignation prior to Retirement, Disability or
death, including termination by the Company without Cause or voluntary
resignation upon Retirement, the Option shall be vested and exercisable only to
the extent it is vested and exercisable on the effective date of the Optionee’s
termination of employment, and may thereafter be exercised by the Optionee until
and including the earlier to occur of (i) the date which is three months after
the effective date of the Optionee’s termination of employment and (ii) the
Expiration Date. For purposes of this Agreement, “Retirement” shall mean the
Optionee’s termination of employment on or after the attainment of age 62.

(e) If the Optionee breaches the provisions of Section 5 hereof at any time, the
Option shall terminate automatically upon such breach.

2.3. Method of Exercise. Subject to the limitations set forth in this Agreement,
the Option, to the extent vested and exercisable, may be exercised by Optionee
(a) by delivering to the Company a written notice in such form as may be
required by the Committee specifying the number of whole shares of Common Stock
to be purchased and by accompanying such notice with payment therefor in full
(or by arranging for such payment to the Company’s satisfaction) either (i) in
cash, (ii) by delivery to the Company (either actual delivery or by attestation
procedures established by the Company) of shares of Common Stock having an
aggregate Fair Market Value, determined as of the date of exercise, equal to the
aggregate purchase price payable pursuant to the Option by reason of such
exercise, (iii) authorizing the Company to withhold whole shares of Common Stock
which would otherwise be delivered having an aggregate Fair Market Value,
determined as of the date of exercise, equal to the amount necessary to satisfy
such obligation, (iv) if the Common Stock is then publicly traded, in cash by a
broker-dealer acceptable to the Company to whom Optionee has submitted an
irrevocable notice of exercise or (v) by a combination of (i), (ii), (iii) and
(iv), and (b) by executing such documents as the Company may reasonably request.
The Company shall have sole discretion to disapprove of an election pursuant to
any of clauses (ii) through (v). Any fraction of a share of Common Stock which
would be required to pay such purchase price shall be disregarded and the
remaining amount due shall be paid in cash by Optionee. No certificate
representing a share of Common Stock shall be issued or delivered until the full
purchase price therefor and any withholding taxes thereon, as described in
Section 3.3, have been paid. If shares of Common Stock have not been registered
under the Securities Act at the time the Option is exercised, Optionee shall, if
required by the Company, concurrently with the exercise of all or a portion of
the Option, deliver to the Company an executed investment representation
statement in such form as may be required by the Company.

2.4. Termination of Option. In no event may the Option be exercised after it
terminates as set forth in this Section 2.4. The Option shall terminate, to the
extent not exercised pursuant to Section 2.3 or earlier terminated pursuant to
Section 2.2, on the Expiration Date.

 

2



--------------------------------------------------------------------------------

3. Additional Terms and Conditions of the Option.

3.1. Nontransferability of Option. The Option may not be transferred by the
Optionee, absent consent by the Committee, other than by will or the laws of
descent and distribution or pursuant to beneficiary designation procedures
approved by the Company. Except to the extent permitted by the foregoing
sentence, during the Optionee’s lifetime the Option is exercisable only by the
Optionee or the Optionee’s Legal Representative. Except to the extent permitted
by the foregoing, the Option may not be sold, transferred, assigned, pledged,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process. Any
attempt to so sell, transfer, assign, pledge, hypothecate, encumber or otherwise
dispose of the Option shall be null and void. Notwithstanding the foregoing or
any other provision of this Agreement or the Plan, the Optionee shall be subject
to and bound by all the provisions of any shareholders agreement, including any
and all restrictions on transfer, in effect from time to time. As a condition
precedent to any exercise of the Option, the Optionee shall execute an
assumption agreement or other documents specified by the Company further
evidencing Optionee’s obligations under any such shareholders agreement.

3.2. Investment Representation. The Optionee hereby represents and covenants
that (a) any share of Stock purchased upon exercise of the Option will be
purchased for investment and not with a view to the distribution thereof within
the meaning of the Securities Act of 1933, as amended (the “Securities Act”),
unless such purchase has been registered under the Securities Act and any
applicable state securities laws; (b) any subsequent sale of any such shares
shall be made either pursuant to an effective registration statement under the
Securities Act and any applicable state securities laws, or pursuant to an
exemption from registration under the Securities Act and such state securities
laws; and (c) if requested by the Company, the Optionee shall submit a written
statement, in form satisfactory to the Company, to the effect that such
representation (i) is true and correct as of the date of purchase of any shares
hereunder or (ii) is true and correct as of the date of any sale of any such
shares, as applicable. As a further condition precedent to any exercise of the
Option, the Optionee shall comply with all regulations and requirements of any
regulatory authority having control of or supervision over the issuance or
delivery of the shares and, in connection therewith, shall execute any documents
which the Committee shall in its sole discretion deem necessary or advisable.

3.3. Withholding Taxes. (a) As a condition precedent to the issuance of Common
Stock upon exercise of the Option, the Optionee shall, upon request by the
Company, pay to the Company in addition to the purchase price of the shares,
such amount as the Company may be required, under all applicable federal, state,
local or other laws or regulations, to withhold and pay over as income or other
withholding taxes (the “Required Tax Payments”) with respect to such exercise of
the Option. If the Optionee shall fail to advance the Required Tax Payments
after request by the Company, the Company may, in its discretion, deduct any
Required Tax Payments from any amount then or thereafter payable by the Company
to the Optionee.

(b) The Optionee may elect to satisfy his or her obligation to advance the
Required Tax Payments by any of the following means: (1) a cash payment to the
Company,

 

3



--------------------------------------------------------------------------------

(2) delivery to the Company (either actual delivery or by attestation procedures
established by the Company) of shares of Common Stock having an aggregate Fair
Market Value, determined as of the date the obligation to withhold or pay taxes
arises in connection with the Option (the “Tax Date”), equal to the Required Tax
Payments, (3) authorizing the Company to withhold whole shares of Common Stock
which would otherwise be issued to the Optionee upon exercise of the Option
having an aggregate Fair Market Value, determined as of the Tax Date, equal to
the Required Tax Payments, (4) if the Common Stock is then publicly traded, a
cash payment by a broker-dealer acceptable to the Company to whom the Optionee
has submitted an irrevocable notice of exercise or (5) any combination of (1),
(2), (3) and (4). The Company shall have sole discretion to disapprove of an
election pursuant to any of clauses (2) through (5). Shares of Common Stock to
be delivered or withheld may not have a Fair Market Value in excess of the
minimum amount of the Required Tax Payments. Any fraction of a share of Common
Stock which would be required to satisfy any such obligation shall be
disregarded and the remaining amount due shall be paid in cash by the Optionee.
No certificate representing a share of Common Stock shall be issued or delivered
until the Required Tax Payments have been satisfied in full.

3.4. Adjustment. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of Stock other than a regular cash
dividend, the number and class of securities subject to the Option and the
purchase price per security shall be appropriately adjusted by the Board. If any
adjustment would result in a fractional security being subject to the Option,
the Company shall pay the Optionee, in connection with the first exercise of the
Option occurring after such adjustment, an amount in cash determined by
multiplying (i) the fraction of such security (rounded to the nearest hundredth)
by (ii) the excess, if any, of (A) the Fair Market Value on the exercise date
over (B) the exercise price of the Option. The decision of the Board regarding
any such adjustment shall be final, binding and conclusive.

3.5. Corporate Transaction. In the event of a Corporate Transaction, the Board
(as constituted immediately prior to such Corporate Transaction) may, in its
discretion:

(a) require the substitution for each share of Stock subject to the Option the
number and class of shares, if any, into which each outstanding share of Stock
shall be converted pursuant to such Corporate Transaction. In the event of any
such substitution, the purchase price per share of Stock shall be appropriately
adjusted by the Board, such adjustments to be made without an increase in the
aggregate purchase price; or

(b) require the Option to be surrendered to the Company by the Optionee, and to
be immediately canceled by the Company, and to provide for the Optionee to
receive either (i) a cash payment in an amount equal to the number of shares of
Stock then subject to the Option, multiplied by the excess, if any, of the
greater of (A) the highest per share price offered to stockholders of the
Company in any transaction whereby the Corporate Transaction takes place or
(B) the Fair Market Value of a share of Stock on the date of occurrence of the
Corporate

 

4



--------------------------------------------------------------------------------

Transaction, over the Exercise Price or (ii) shares of stock into which each
outstanding share of Stock shall be converted pursuant to such Corporate
Transaction having a Fair Market Value equal to the amount determined under
clause (i) above; or

(c) take any other action that the Board deems is reasonable or appropriate
under the circumstances.

3.6. Compliance with Applicable Law. The Option is subject to the condition that
if the listing, registration or qualification of the shares subject to the
Option upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the purchase or delivery of
shares hereunder, the Option may not be exercised, in whole or in part, unless
such listing, registration, qualification, consent or approval shall have been
effected or obtained, free of any conditions not acceptable to the Company.

3.7. Delivery of Certificates. Upon the exercise of the Option, in whole or in
part, the Company shall deliver or cause to be delivered one or more
certificates representing the number of shares purchased against full payment
therefor. The Company shall pay all original issue or transfer taxes and all
fees and expenses incident to such delivery, except as otherwise provided in
Section 3.3.

3.8. Option Confers No Rights as Stockholder. The Optionee shall not be entitled
to any privileges of ownership with respect to shares of Stock subject to the
Option unless and until purchased and delivered upon the exercise of the Option,
in whole or in part, and the Optionee becomes a stockholder of record with
respect to delivered shares; and the Optionee shall not be considered a
stockholder of the Company with respect to any such shares not so purchased and
delivered. Notwithstanding any provision of the Plan or this Agreement, the
Optionee shall be subject to and bound by all provisions of any shareholders
agreement in effect from time to time and each other agreement between the
Company and the Optionee.

3.9. Option Confers No Rights to Continued Employment. In no event shall the
granting of the Option or its acceptance by the Optionee give or be deemed to
give the Optionee any right to continued employment by the Company or any
affiliate of the Company.

3.10. Designation as Nonqualified Stock Option. The Option is hereby designated
as not constituting an “incentive stock option” within the meaning of section
422 of the Code. This Agreement shall be interpreted and treated consistently
with such designation.

3.11. Company to Reserve Shares. The Company shall at all times prior to the
expiration or termination of the Option reserve and keep available, either in
its treasury or out of its authorized but unissued shares of Stock, the full
number of shares subject to the Option from time to time.

 

5



--------------------------------------------------------------------------------

4. Restrictions on Transfer of Stock; Purchase Options.

4.1. Purchase Option Upon Voluntary Transfer. If an Optionee intends to sell,
assign or otherwise dispose of all or a portion of his or her shares of Stock
originally issued pursuant to the exercise of the Option to any person other
than the Company, he or she shall obtain a written offer from the prospective
purchaser or assignee, stating the number of shares to be purchased or assigned,
the price and the terms of purchase or assignment. The offer shall be signed by
and shall state the address of the offeror. The Optionee shall give written
notice (the “Transfer Notice”) to the Company of the Optionee’s intention and
shall attach thereto a copy of the offer. Within 90 days of the Company’s
receipt of the Transfer Notice, the Company, or its designee, may exercise an
option to purchase all or any portion of the shares proposed to be sold,
assigned or otherwise disposed of at the lower of the applicable price per share
provided in paragraph 4.6 or the price per share specified in the Transfer
Notice, and at the election of the Company, or its designee, such price shall be
paid all in cash or on the terms specified in the Transfer Notice.

4.2. Purchase Option Upon Death. Upon the death of an Optionee who acquired
shares of Stock originally issued pursuant to the exercise of the Option, the
Company, or its designee, within 180 days after the later to occur of (i) the
date of death or (ii) the date on which the Option is exercised, may exercise an
option to purchase all or any portion of such shares (including, but not limited
to, any shares purchased pursuant to the Option exercised after the Optionee’s
death or termination of employment) from the personal representative of his or
her estate at the applicable price per share provided in paragraph 4.6.

4.3. Purchase Option Upon Involuntary Transfer. If, other than by reason of an
Optionee’s death, shares of Stock originally issued pursuant to the exercise of
the Option are transferred by operation of law to any person other than the
Company (such as, but not limited to, an Optionee’s trustee in bankruptcy, a
purchaser at any creditor’s or court sale or the guardian or conservator of an
incompetent Optionee), the Company, or its designee, within 120 days of the
Company’s receipt of actual notice of the transfer may exercise an option to
purchase all or any portion of such shares so transferred at the applicable
price per share provided in paragraph 4.6. The Optionee shall be required to
give prompt notice to the Company of any transfer of such shares by operation of
law.

4.4. Purchase Option Upon Termination of Employment. Upon the termination of
employment with the Company of an Optionee who acquired shares of Stock
originally issued pursuant to the exercise of the Option, the Company, or its
designee, within 180 days after the later to occur of (i) the date of such
termination or (ii) the date on which the Option is exercised, may exercise an
option to purchase all or any portion of such shares (including, but not limited
to, any shares purchased pursuant to the Option exercised after the Optionee’s
death or termination of employment) from such Optionee at the applicable price
per share provided in paragraph 4.6.

4.5. Exercise of Purchase Options and Effect of Nonexercise of Options. The
Company, or its designee, who exercises an option to purchase shares of Stock
under one or more of the preceding paragraphs of this Section 4 shall do so by
delivering written notice of its

 

6



--------------------------------------------------------------------------------

exercise of the purchase option within the times provided in such paragraphs to
the transferor under a paragraph 4.1 option, to the personal representative of a
deceased Optionee’s estate under a paragraph 4.2 option, to the transferee under
a paragraph 4.3 option and to the terminated Optionee under a paragraph 4.4
option. If a purchase option is not exercised under one or more of the preceding
paragraphs of this Section 4, then in the case of a proposed transfer under
paragraph 4.1, the shares may be transferred within ten days after the
expiration of the 90-day option period to the transferee named in the Transfer
Notice and upon the terms therein stated, but subject in all events to the
provisions of the Plan and this Section 4; and in the case of shares owned by
the estate of a deceased Optionee under paragraph 4.2, or a transfer of shares
under paragraph 4.3, the shares, after the expiration of the 180-day option
period shall remain in the hands of the estate or transferee, but subject in all
events to the provisions of the Plan and this Section 4. If a purchase option
under paragraph 4.4 is not exercised, the shares subject thereto shall in all
events continue to remain subject to the provisions of the Plan and this
Section 4. If a purchase option is not exercised under one or more of the
preceding paragraphs of this Section 4, then the transferee under paragraphs 4.1
or 4.3 and the personal representative under paragraph 4.2, as the case may be,
shall within 20 days after the expiration of the applicable purchase option
period deliver to the Company its agreement, in form and substance satisfactory
to the Company, to comply with the terms of the Plan and the restrictions on
transfer, purchase options, negative pledge and other provisions of this
Section 4.

4.6. Purchase Price. The purchase price per share of Stock being acquired under
paragraphs 4.1 (other than an election under paragraph 4.1 to pay the price
specified in the Transfer Notice), 4.2, 4.3 and 4.4 shall be equal to the Fair
Market Value per share of Stock on the purchase date as determined by the
Committee in good faith.

4.7. The Closing. If a purchase option is exercised under this Section 4, the
closing of such purchase shall occur within 120 days of the notice of such
exercise, at a date, time and place to be designated by the purchaser. At the
closing, the purchaser shall tender the required purchase price in cash against
delivery of duly endorsed certificates for the shares, subject to any obligation
to deliver such certificates to a pledgee or other holder of a security interest
herein.

4.8. Pledge of Shares Prohibited. No Optionee shall pledge, hypothecate or
otherwise encumber or use any of his or her shares of Stock originally issued
pursuant to the exercise of the Option as security for any loan, except upon the
written consent of the Company.

4.9. Legend on Certificates. All shares of Stock now or hereafter owned by the
Optionees which were originally issued pursuant to the exercise of the Option
shall be subject to the provisions of the Plan and Section 4 of this Agreement,
and the certificates representing such shares shall bear such legend as the
Committee may prescribe to that effect. Such legend may include a legend
prescribed by the Committee to assist in compliance with federal and state
securities laws.

4.10. Remedies for Breach. Due to the irreparable damage the Company could
suffer from a violation of this Section 4, the Company shall have the remedies
which are available to it for the violation of any of the terms of this
Section 4, including, but not limited to, the equitable remedy of specific
performance.

 

7



--------------------------------------------------------------------------------

4.11. Lapse of Transfer Restrictions. At such time, if any, as the Committee may
determine in its sole discretion, some or all of the provisions of this
Section 4 shall terminate.

4.12. Shareholders Agreements. Optionee hereby agrees that, upon the exercise of
an Option pursuant to this Agreement, unless the Committee otherwise directs,
Optionee shall become a party (if he or she is not already such a party) to any
then effective shareholders agreement which exists among a majority of the
shareholders of the Company and shall become a party to any pledge agreement
required to be executed pursuant thereto. Optionee shall be subject to and bound
by all provisions of such shareholders agreement, including any and all
restrictions on transfers, and the restrictions and requirements of paragraphs
4.1 through 4.11 of this Agreement shall be in addition to those imposed by any
such shareholders agreement.

5. Noncompetition; Nonsolicitation; Confidential Information.

In consideration for the Option granted pursuant to this Agreement, the Optionee
hereby agrees as follows:

5.1. Noncompetition; Nonsolicitation.

(a) General. Optionee acknowledges that in the course of Optionee’s employment
with the Company, the Optionee has and will become familiar with trade secrets
and other confidential information concerning the Company and its subsidiaries
and that the Optionee’s services are of special, unique and extraordinary value
to the Company and its subsidiaries.

(b) Noncompetition. Optionee agrees, to the fullest extent permitted by
applicable law, that during the period of Optionee’s employment with the
Company, and for a period of two years thereafter (collectively, the
“Noncompetition Period”), Optionee shall not in any manner, directly or
indirectly, through any individual or entity, alone or as a member of an entity,
or as an officer, director, stockholder, investor, partner, member, manager or
employee of or consultant to any entity or otherwise, engage or be engaged, or
assist any other individual or entity in engaging or being engaged, in the
Business in the Geographic Area. The “Business” means the manufacture,
distribution or sale of meeting room products of the same general type as the
Company or its subsidiaries manufacture, distribute or sell, including (without
limitation) in the categories of projection screens, audio-visual carts, stands
or mounts, easels, lecterns (but, for the avoidance of doubt, excluding podiums
that are not lecterns), conference cabinets or screen fabric, or products which
compete with such products manufactured, distributed or sold by the Company or
its subsidiaries. The “Geographic Area” shall mean any country or other area in
which meeting room products are manufactured, distributed or sold, by the
Company or any of its subsidiaries during the term of Optionee’s employment by
the Company, including (without limitation) the United States, Canada, the
Netherlands, France, other parts of Europe, Japan, China, other parts of East
Asia, South Asia, Australia, New Zealand, Mexico, Central America, South
America, the Middle East and Africa.

 

8



--------------------------------------------------------------------------------

(c) Nonsolicitation. Optionee further agrees, to the fullest extent permitted by
applicable law, that during the Noncompetition Period Optionee shall not (i) in
any manner, directly or indirectly, induce or attempt to induce any employee of
the Company or any of its subsidiaries to terminate, abandon or modify his or
her employment for any purpose whatsoever or (ii) as part of Optionee’s directly
or indirectly engaging in a Business defined in Section 5.2 above, call on,
service, solicit or otherwise do business with any customer of the Company or
any of its subsidiaries.

(d) Exceptions. Nothing in this Section 5 shall prohibit Optionee from being
(i) a stockholder in a mutual fund or a diversified investment company or
(ii) an owner of not more than two percent of the outstanding shares of any
class of any securities of which are publicly traded, so long as Optionee has no
active participation in the business of such entity. Furthermore, Optionee may,
after termination of employment with the Company, become an employee or
consultant to any entity engaged in the Business so long as (a) not more than
20% of such entity’s revenues for any period in which Optionee so serves with
such entity are generated by activities relating to the Business and
(b) Optionee’s activities with such entity relate solely to activities other
than the Business.

(e) Reformation. If, at any time of enforcement of this Section 5.1, a court or
an arbitrator holds that the restrictions stated herein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum period,
scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area and that the court or
arbitrator shall be allowed to revise the restrictions contained herein to cover
the maximum period, scope and area permitted by law.

5.2. Confidentiality. Optionee shall not, at any time during Optionee’s
employment by the Company or thereafter, make use of or disclose, directly or
indirectly, and (i) trade secret or other confidential or secret information of
the Company or of any of its subsidiaries or (ii) other technical, business,
proprietary or financial information of the Company or of any of its
subsidiaries not available to the public generally or to the competitors of the
Company or to the competitors of any of its subsidiaries (“Confidential
Information”), except to the extent that such Confidential Information
(a) becomes a matter of public record or is published in a newspaper, magazine
or other periodical or on electronic or other media available to the general
public, other than as a result of any act or omission of Optionee, (b) is
required to be disclosed by any law, regulation or order of any court or
regulatory commission, department or agency, provided that Optionee gives prompt
notice of such requirement to the Company to enable the Company to seek an
appropriate protective order, or (c) is required to be used or disclosed by
Optionee to perform properly Optionee’s duties under this Agreement. Promptly
following the termination of Optionee’s employment by the Company, Optionee
shall surrender to the Company all records, memoranda, notes, plans, reports,
computer tapes and software and other documents and data which constitute
Confidential Information which Optionee may then posses or have under Optionee’s
control (together with all copies thereof).

 

9



--------------------------------------------------------------------------------

5.3. Inventions. All discoveries and improvements, patentable or otherwise,
trade secret and ideas, writings and copyrightable material, which may conceived
by Optionee or developed or acquired by Optionee during Optionee’s employment
with the Company, which may pertain directly or indirectly to the business of
the Company or any of its subsidiaries, are the sole and absolute property of
the Company and are “works made for hire” as that term is defined in the
copyright laws of the United States. Optionee hereby assigns to the Company
Optionee’s entire right, title and interest in and to all such developments and
agrees to disclose fully all such developments to the Company upon its request,
which disclosure shall be made in writing promptly following any such request.
Optionee shall, upon the Company’s request, execute, acknowledge and deliver to
the Company all instruments and do all other acts which are necessary or
desirable to enable the Company or any of its subsidiaries to file and prosecute
applications for, and to acquire, maintain and enforce, all patents, trademarks
and copyrights in all countries.

6. Miscellaneous Provisions.

6.1. Decisions of Committee. The Committee shall have the right to resolve all
questions which may arise in connection with the Option or its exercise. Any
interpretation, determination or other action made or taken by the Committee
regarding the Plan or this Agreement shall be final, binding and conclusive.

6.2. Meaning of Certain Terms.

(a) References in this Agreement to sections of the Code shall be deemed to
refer to any successor section of the Code or any successor internal revenue
law.

(b) As used herein, the term “Legal Representative” shall include an executor,
administrator, legal representative, guardian or similar person.

6.3. Successors. This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Company and any person or persons who
shall, upon the death of the Optionee, acquire any rights hereunder in
accordance with this Agreement or the Plan.

6.4. Notices. All notices, requests or other communications provided for in this
Agreement shall be made in writing either (a) by personal delivery to the party
entitled thereto, (b) by facsimile with confirmation of receipt, (c) by mailing
in the United States mail to the last known address of the party entitled
thereto or (d) by express courier service. The notice, request or other
communication shall be deemed to be received upon personal delivery, upon
confirmation or of receipt of facsimile transmission or upon receipt by the
party entitled thereto if by United States mail or express courier service;
provided, however, that if a notice, request or other communication sent to the
Company is not received during regular business hours, it shall be deemed to be
received on the next succeeding business day of the Company.

 

10



--------------------------------------------------------------------------------

6.5. Partial Invalidity. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provisions were omitted.

6.6. Governing Law. This Agreement, the Option and all determinations made and
actions taken pursuant hereto and thereto, to the extent not governed by the
laws of the United States, shall be governed by the laws of the State of Indiana
and construed in accordance therewith without giving effect to principles of
conflicts of laws.

6.7. Agreement Subject to the Plan. This Agreement is subject to the provisions
of the Plan, and shall be interpreted in accordance therewith. The Optionee
hereby acknowledges receipt of a copy of the Plan.

6.8. Counterparts. This Agreement may be executed in two counterparts each of
which shall be deemed an original and both of which together shall constitute
one and the same instrument.

 

DA-LITE SCREEN COMPANY, INC. By:  

 

Accepted this      day of

                                     ,           .

                                             

Optionee

 

11